FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents claims drawn to independent and distinct inventions such as combination, subcombination, and method.  Although all claims are being treated on the merits in this office action, this examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).



Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 12, 13, 18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROBERG (US 2904318).

The patent to BROBERG ‘318 discloses a concrete mixer vehicle including a frame 10; mixing drum 36; a charge hopper 32 coupled to frame 10 that directs material into the mixing drum and including a charge hopper frame 44; a charge hopper liner 46 removably coupled to the charge hopper frame; the liner 46 formed of a material such as rubber, different from the metal material of the charge hopper frame (per the drawing symbol for metal from MPEP 608, reproduced in the prior office action); headed fasteners 48, 50, 56 (bolts) with threaded necks for removably coupling the liner 24 to the frame 44 and to prevent movement of the fastener via the threads; a top guard 

coupled to the hopper frame 44 (as labeled below) having an inner circumferential edge portion abutting the liner 46 as seen in the enlarged Figure below; the liner thus extending between hopper frame 44 and the top guard; the fasteners extending through the liner 46 and hopper frame for removably coupling the liner 46 to the charge hopper frame and to the top guard since the liner is removable from the frame and out of abutment with the top guard when said fasteners are removed; the concrete mixer vehicle having an inherent operator’s cab and tractive elements coupled to the frame 10, as known in the art, and an inherent primary driver to drive the tractive elements to propel the concrete mixer vehicle into motion; the method of maintaining disclosed by using the fasteners to remove existing worn liners 46 and secure a replacement liner 46 to the charge hopper as needed; the hopper frame formed of metal as noted above and the replacement liners 46 formed of a material such as rubber - col. 1, lines 25-29.













[AltContent: textbox (TOP GUARD ABUTTING THE 
LINER 46)]

[AltContent: arrow]


    PNG
    media_image1.png
    753
    937
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over BROBERG ‘318 in view of FASANA et al. (US 2014/0269145 A1).
BROBERG shows the charge hopper being movably coupled to the vehicle frame (see the solid and dotted line positions of the charge hopper 32) but does not disclose the recited sensor.  
FASANA et al. discloses a concrete mixer vehicle 10 comprising a bracket 106 fixedly coupled to the hopper frame 64, 94, wherein the charge hopper 40 is movably coupled to the frame via element 58; and a sensor 82 coupled to the frame 81 and configured to indicate a position of the charge hopper 40 based on a distance between the sensor 82 and the bracket 106; wherein the hopper frame includes a boss 58 pivotally coupling the charge hopper 40 to the frame 80, wherein the sensor 82 is configured to indicate that the charge hopper 40 is in a first position when the bracket 106 engages the sensor 82, and wherein the sensor 82 is configured to indicate that the charge hopper 40 is in a second position when the bracket 106 is not engaging the sensor 82.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided BROBERG with the recited sensor as taught by FASANA et al. for the purpose of indicating the position of the charge hopper with .

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BROBERG ‘318 that does not necessarily disclose the recited materials of the hopper frame and liner.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the hopper frame from any desired materials such as metal and the liner from any desired material(s), including woven fibers and a binder since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of metal and the recited composite materials vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the hopper frame and liner from the recited well-known construction materials.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as metal and the recited composite materials would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost or more easily fabricated material. 
	This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another in the device of Broberg ‘318 is well within the grasp of 35 U.S.C 103.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BROBERG ‘318 in view of KHOURI (US 2011/0058446 A1).
BROBERG does not necessarily disclose the recited materials of the hopper frame and the liner.  The hopper frame is considered to be formed of metal per the drawing symbol for metal from MPEP 608 as previously noted.  KHOURI discloses a concrete mixer having at least one component that is formed from a composite material including woven fibers and a binder (resin) - ¶ [0076].  
It would have been obvious to one skilled in the art before the effective filling date of the invention to have employed woven fibers and a binder in the liner of BROBERG as suggested by KHOURI for the purposes of providing a concrete mixer component that is cost effective to make and .

Allowable Subject Matter
Claims 4-7, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed 8 FEB 2022 have been fully considered but they are not persuasive.  The top guard feature has been added or further defined in the independent claims with little specificity, thus the subject matter added to these claims is deemed met by BROBERG as explained above.  The remarks simply dismiss BROBERG and concludes “Broberg is silent with respect to the claimed top guard”.  The examiner disagrees with this premature conclusion as expressed in the rejections above.  The examiner notes the top guard is broadly recited - note claim 1 merely requires the top guard be coupled to the liner at any location and no further details of the top guard are provided in this claim.  The liner and top guard in BROBERG are removably coupled to each other since the liner 46 can be detached from the hopper frame 44 and out of engagement with the identified top guard when the fasteners 48, 50, and/or 56 are removed - col. 2, lines 1-32.
The cited prior art to Rocholl et al. discloses a concrete mixer having at least one component formed from woven fibers and a binder (¶ 0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business   


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






23 February 2022